DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot in view of the new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muralidhar; Subramanian et al. (US 20200334242 A1) and Soltani et al. (2013/0117319).


 	Regarding claim 1, Muralidhar discloses a system, comprising: a processing device [FIG. 3, 5: client, processor]; an object engine configured to be executed by the processing device [FIG. 4: resource manager]; and an application programming interface having a plurality of commands to be executed by the processing device with the object engine, to perform object functions based on objects that are in a storage-side database, using an internal database [FIG. 6, ¶0009: database platform used to perform functions on objects in data lake using internal table and external table wherein the database user accesses its own internal data and also data not stored on the database user’s internal systems].
 	Muralidhar does not explicitly disclose a database stored within the system, the database referencing objects within the storage side database.
 	Soltani, however, discloses a databased stored within the system, the database referencing objects within the storage side database [¶0073, 0074, 0065: database configured to store references to objects stored in the storage environment wherein the database is a storage side database].
	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have a databased stored within the system, the database referencing objects within the storage side database in order to link a database with objects in the storage environment (¶0004).

 	Regarding claim 2, Muralidhar discloses the system of claim 1, wherein the plurality of commands and associated functions are object storage system agnostic such that differing storage side databases of differing vendors are supported [FIG. 7; ¶0007, 0047: generate query including discrete tasks].

 	Regarding claim 3, Muralidhar discloses the system of claim 1, wherein the object engine is to differentiate vendor modifications to established object storage standards [FIG. 3, 4: different client account, Warehouse manager].

 	Regarding claim 4, Muralidhar discloses the system of claim 1, wherein the object engine is to use metadata features of the objects that are in the storage-side database [FIG. 6].

 	Regarding claim 5, Muralidhar discloses the system of claim 1, wherein the plurality of commands comprises two or more of: a command to create a bucket and track what is in a bucket [FIG. 6: Data Lake with security component]; a command to put one or more objects into a bucket [FIG. 6: command to put objects in Data Lake]; a command to get one or more objects from a bucket [FIG. 6: command to get objects from data lake]; a command to create a snapshot of a bucket [¶0039]; a command to list objects that are in a snapshot of a bucket [¶0042]; a command to list snapshots of a bucket [¶0039]; a command to copy objects in a bucket associated with a snapshot into a further bucket [¶00124]; an command to copy objects having a specified tag from an active bucket to a further bucket [¶0062]; a command to clone from an active or snapsnotted bucket by copying objects having a specified tag [¶0124]; or a command to rollback from a snapshot back to an active state by copying objects having a specified tag [¶0039].

 	Regarding claim 6, Muralidhar discloses the system of claim 1, wherein the plurality of commands comprises two or more of: a command to create, in the internal database, distinct from the storage-side database, a virtual bucket that links to objects in a snapshot [FIG. 5, 16: virtual warehouse]; a command to create a snapshot of objects according to the virtual bucket [¶0124]; a command to create a virtual clone of the virtual bucket [FIG. 5; ¶0062: virtual warehouse]; or a command to list objects and versions of objects of the virtual bucket [FIG. 7, 9].

 	Regarding claim 7, Muralidhar discloses the system of claim 1, wherein the plurality of commands comprises: a command to use a combination of tags, versions, customer metadata and the
database, distinct from the storage-side database, to provide a virtual listing of objects and
versions of objects specific to a virtual bucket [FIG. 5: virtual warehouse 1-n].

	Regarding claim 8, Muralidhar discloses the plurality of commands comprises: a command to use a combination of tags, versions, customer metadata and the database, distinct from the storage-side database, to provide a virtual listing of objects and versions of objects to a virtual bucket [¶0009, 0093]

  	Regarding claim 9, the rationale in the rejection of claim 1 is herein incorporated. 

 	Regarding claim 10, the rationale in the rejection of claim 2 is herein incorporated. 

 	Regarding claim 11, the rationale in the rejection of claim 3 is herein incorporated. 

 	Regarding claim 12, the rationale in the rejection of claim 4 is herein incorporated. 


 	Regarding claim 13, the rationale in the rejection of claim 5 is herein incorporated. 

 	Regarding claim 14, the rationale in the rejection of claim 6 is herein incorporated. 

 	Regarding claim 15, the rationale in the rejection of claim 7 is herein incorporated. 

 	Regarding claim 16, the rationale in the rejection of claim 8 is herein incorporated. 
 
	Regarding claim 17, the rationale in the rejection of claim 1 is herein incorporated. 

 	Regarding claim 18, the rationale in the rejection of claims 2, 3, and 4 is herein incorporated. 

 	Regarding claim 19, the rationale in the rejection of claim 5 is herein incorporated. 

 	Regarding claim 20, the rationale in the rejection of claims 7 and 8 is herein incorporated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verbitski; Alexandre et al. (US 20140258229 A1) discloses geo-replicated database clusters which track locally reconciled states of each database.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   June 2, 2022                                                 By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246